[Cite as McMullen v. Wyatt, 2022-Ohio-4162.]



                 IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                               PORTAGE COUNTY

CHRISTINE MCMULLEN,                               CASE NO. 2022-P-0023

                 Plaintiff-Appellee,
                                                  Civil Appeal from the
        - vs -                                    Court of Common Pleas

JOHN A. WYATT,
                                                  Trial Court No. 2020 CV 00398
                 Defendant-Appellant.


                                               OPINION

                                   Decided: November 21, 2022
                                       Judgment: Affirmed


Scott J. Flynn, Flynn Keith & Flynn, 214 South Water Street, P.O. Box 762, Kent, OH
44240 (For Plaintiff-Appellee).

Joel A. Holt, Ickes \ Holt, 4301 Darrow Road, Suite 1100, Stow, OH 44224 (For
Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, John A. Wyatt, appeals the judgment of the Portage

County Court of Common Pleas, finding in favor of plaintiff-appellee, Christine McMullen,

on her claim for adverse possession. For the following reasons, we affirm the decision of

the court below.

        {¶2}     On June 19, 2020, McMullen filed a Complaint against Wyatt for Adverse

Possession, Implied and Prescriptive Easements, and Private Nuisance.

        {¶3}     On August 7, 2020, Wyatt filed an Answer and Counterclaim for Trespass.

        {¶4}     On July 13, 2021, the matter was tried before a magistrate.
       {¶5}   On July 20, 2021, a Magistrate’s Decision was issued. The magistrate

made the following relevant findings of fact:

              - Plaintiff Christine McMullen lives at 1804 Merrill Rd. Kent, OH with
              her husband.

              - Plaintiff purchased the property from her mother in 2015.

              - Plaintiff has lived at the property since November 1998.

              - Plaintiff’s residence includes an unattached garage.

              - The garage is used daily as a separate living room for the McMullen
              family. The room contains a TV, wood-burner, furniture, and other
              accessories suitable for a recreation room/family room.

              - The garage was built in 1901. Its location has never moved.

              - Plaintiff has used the garage continuously for 21 years.

              - Defendant has not used the garage or demanded access to the
              garage.

              - Defendant did not institute a legal claim against Plaintiff in the 21
              years from the time the garage was being used and possessed by
              the Plaintiff.

              - The history of which parcel the garage resides on has a complicated
              past.

              - At times, the property the garage has been deeded on resided at
              1804 Merrill Rd.

              - At other times, and currently, the land the garage resides on has
              been included in the legal description/deed of the neighboring
              property owned by the Defendant.

              - In 1993, the property owned by Linda Dixon (which included the
              .102 acre parcel where the garage encroaches) was sold at sheriff’s
              sale and deeded to the Wyatt family.

              - The .102 acre parcel’s dimensions are roughly 17’x293.05’[.]

              - The McMullen family used the .102 parcel for outbuildings, gardens,
              and driveway access to the back of their property.
                                                2

Case No. 2022-P-0023
                 - At some point, prior to the accumulation of 21 years, the Wyatt
                 family revoked permission for the McMullen family to use the parcel
                 as a driveway. They also demanded the outbuildings be removed.1

                 - The McMullen family ceased using the parcel as a driveway. They
                 also tore down/removed all of the outbuildings, except for the garage.

                 - The McMullen family stopped caring for the back part of the .102
                 parcel behind their home as well.

                 ***

                 - Defendant has been the owner of his parcel since 2007.

                 - Defendant has had the property surveyed three times. Each survey
                 showed the garage encroachment on his property.

                 - Defendant’s counsel sent a letter in 2008 informing the McMullen
                 family about the encroachment.

                 - Plaintiff’s possession of the garage and garage curtilage has been
                 open, continuous, notorious, and exclusive for more than 21 years.

        {¶6}     The magistrate found “by clear and convincing evidence that the Plaintiff

has proved its adverse possession claim for the garage, but not the entire .102 acre strip

of land.” The plaintiff was awarded a 5’ strip of land from Merrill Road to and around the

part of the garage encroaching on Wyatt’s parcel. All other claims were denied. The trial

court adopted the Magistrate’s Decision without modification on the day it was issued.

        {¶7}     On July 28, 2021, Wyatt filed Objections to Magistrate’s Decision. Wyatt’s

stated objections were as follows: “Defendant hereby files his objections to the

Magistrate’s Decision filed herein on July 20, 2021, granting adverse possession to

plaintiff.”


1. According to Wyatt’s testimony, his mother revoked her permission for the McMullens to use the property
to access the rear of their property, i.e., as a driveway, in June of 2003. In a 2008 letter, referenced below,
Wyatt (through counsel) advised the McMullens “to have any building on his Brady Lake property removed.”
                                                      3

Case No. 2022-P-0023
         {¶8}    On August 24, 2021, the trial court issued an Order and Journal Entry,

advising Wyatt that, pursuant to Civil Rule 53(D)(3)(b)(ii), his “objection needs to be

specific and state with particularity all grounds for objections,” and that, pursuant to Civil

Rule 53(D)(3)(a)(iii), “any objection to a factual finding * * * shall be supported by a

transcript of all the evidence submitted to the magistrate.” Wyatt would have 45 days

from the date of the Order to file the transcript and could seek leave of court to supplement

his objections.

         {¶9}    On September 22, 2021, Wyatt filed Amended Objections to Magistrate’s

Decision.       The Amended Objections stated: “Defendant hereby files his amended

objections to the Magistrate’s Decision filed herein on July 20, 2021, in the following

respect: The evidence failed to establish 21-years of open and notorious possession on

the part of the plaintiff, and that said possession was adverse to the defendant.”

         {¶10} On October 8, 2021, the transcript of the hearing before the magistrate was

filed.

         {¶11} On March 30, 2022, the trial court issued a Journal Entry overruling Wyatt’s

Objections.

         {¶12} On April 29, 2022, Wyatt filed a Notice of Appeal. On appeal, he raises the

following assignment of error: “The final judgment is erroneous because it is against the

manifest weight of the evidence, incorrectly applied the law of adverse possession, and

failed to properly apply the clear and convincing evidence evidentiary standard.”

         {¶13} The usual standard of review for a trial court’s adoption of a magistrate’s

decision is abuse of discretion. Allen v. Allen, 2022-Ohio-3198, __ N.E.3d __, ¶ 39 (11th

Dist.). Under this deferential standard of review, the trial court’s decision should be

                                              4

Case No. 2022-P-0023
affirmed “if there is some competent, credible evidence to support [it],” and regardless of

whether “the reviewing court would have reached a different result.” Id. at ¶ 40.

       {¶14} Preliminarily, McMullen argues that Wyatt failed to comply with the

requirement that “[a]n objection to a magistrate’s decision shall be specific and state with

particularity all grounds for objection.” Civ.R. 53(D)(3)(b)(ii). Therefore, the adoption of

the magistrate’s decision should be reviewed for plain error.            Civ.R. 53(D)(3)(b)(iv)

(“[e]xcept for a claim of plain error, a party shall not assign as error on appeal the court’s

adoption of any factual finding or legal conclusion * * * unless the party has objected to

that finding or conclusion as required by Civ.R. 53(D)(3)(b)”). McMullen maintains that to

hold that Wyatt complied with the rule that objections should be specific and stated with

particularity by asserting that the “evidence failed to establish” the elements of an adverse

possession claim “would render Civ. R. 53(D) worthless.” Brief of Appellee at 8.

       {¶15} There is no strong consensus regarding the degree of specificity or

particularity with which objections must be stated to satisfy Civil Rule 53(D)(3). The Staff

Notes to Rule 53 provide that the form of objections must “be specific; a general objection

is insufficient to preserve an issue for judicial consideration.” “In interpreting this provision

of Civ.R. 53, it has been held that a mere blanket objection to the magistrate’s decision

is insufficient to preserve an objection.” Lambert v. Lambert, 11th Dist. Portage No. 2004-

P-0057, 2005-Ohio-2259, ¶ 16. “When a party submits general objections that fail to

provide legal or factual support, ‘the trial court may affirm the magistrate’s decision

without considering the merits of the objection.’” (Citation omitted.) Id.; compare Gordon

v. Gordon, 98 Ohio St.3d 334, 2003-Ohio-1069, 784 N.E.2d 1175, ¶ 14 (“[a] party who

files premature objections runs the risk of not complying with this rule and of having the

                                               5

Case No. 2022-P-0023
objections overruled because they are not responsive to the grounds ultimately relied on

by the magistrate”). See Lambert at ¶ 17 (“appellant filed general objections to the

magistrate’s decision and did not specifically raise the objection that the trial court [sic]

erred in determining his gross income,” and so “is precluded from raising [on appeal] any

claim not raised in his objections to the magistrate’s decision”); Bass-Fineberg Leasing,

Inc. v. Modern Auto Sales, Inc., 9th Dist. Medina No. 13CA0098-M, 2015-Ohio-46, ¶ 24

(“[w]here a party fails to raise an issue in its objections to a magistrate’s decision, that

issue is forfeited on appeal”); In re Ingles, 11th Dist. Trumbull No. 2003-T-0037, 2004-

Ohio-5462, ¶ 24 (“[a]lthough appellant set forth specific objections to the magistrate’s

decision, he failed to support such objections with any factual or legal grounds,” and so

“his objections fail to comply with Civ.R. 53([D])(3)(b)”); Wallace v. Willoughby, 3d Dist.

Shelby No. 17-10-15, 2011-Ohio-3008, ¶ 14 and 21 (objections stating “that the findings

of fact; conclusions of law; discussion; and decision regarding the allocation of the

residential parent of the Minor Children are not supported by the record of the case and

law” did “not meet the specificity requirement set forth in Civ.R. 53(D)(3)(b)(ii), as they

baldly assert an objection to the magistrate’s findings of fact and conclusions of law”).

Compare Smith v. Bank of Am., 7th Dist. Mahoning No. 11-MA-169, 2013-Ohio-4321, ¶

18 (“[e]ach of the five objections took issue with each of the five specific legal conclusions

reached by the magistrate” and, “[w]hile * * * brief and not supported with any further

argument or case law citations, they were nonetheless specific and stated with

particularity the grounds for objection”).

       {¶16} Here, Wyatt’s Amended Objections stated that the “evidence failed to

establish 21-years of open and notorious possession on the part of the plaintiff, and that

                                              6

Case No. 2022-P-0023
said possession was adverse to the defendant,” without any citation to the magistrate’s

factual findings, the record, or case law. This is essentially a general objection stating

the elements of an adverse possession claim. On appeal, however, Wyatt does raise

specific arguments: he claims that the use of the garage, like the driveway, the

outbuildings, and other uses of the disputed property, was permissive. Thus, McMullen’s

use of the garage was neither adverse nor continuous. Wyatt additionally argues that the

evidence supporting McMullen’s claim does not meet the clear and convincing evidence

standard but rather, at most, satisfies a preponderance of the evidence standard.

Although minimal, Wyatt’s objections were sufficient to preserve the arguments he raises

on appeal. Ramsey v. Pellicioni, 7th Dist. Mahoning Nos. 14 MA 134 and 14 MA 135,

2016-Ohio-558, ¶ 13 (“although objections may be brief and not supported with further

argument or case law citations, as long as they are specific and state the grounds for the

objections they are adequate to preserve the issue for appeal”).

       {¶17} McMullen also argues that Wyatt’s objections were not properly supported

by a transcript of the hearing before the magistrate because “[t]he trial court, sua sponte,

filed the trial transcript 80 days after Wyatt filed his Objections, and 16 days after Wyatt

filed his “Amended Objections.” Brief of Appellee at 9-10. On October 8, 2021, the

hearing transcript was filed with the trial court although it is not evident, from the face of

the record, by whom it was filed. We find the issue immaterial. The transcript was timely

filed pursuant to the trial court’s August 24 Order, i.e., within 45 days of the Order, and

the court duly reviewed the transcript when ruling on the Amended Objections. We find

no issue with the filing of the transcript in support of the objections.



                                               7

Case No. 2022-P-0023
       {¶18} “It is well established in Ohio that to succeed in acquiring title by adverse

possession, the claimant must show exclusive possession that is open, notorious,

continuous, and adverse for 21 years.” Evanich v. Bridge, 119 Ohio St.3d 260, 2008-

Ohio-3820, 893 N.E.2d 481, ¶ 7. “[T]he legal requirement that possession be adverse is

satisfied by clear and convincing evidence that for 21 years the claimant possessed

property and treated it as the claimant’s own.” Id. at syllabus.

       {¶19} “It is well established that a possession is not hostile or adverse if the entry

is by permission of the owner, or the possession is continued by agreement; such an

occupancy, consequently, confers no right.” (Citation omitted.) Golubski v. U.S. Plastic

Equip., L.L.C., 11th Dist. Portage No. 2015-P-0001, 2015-Ohio-4239, ¶ 18; Rodgers v.

Pahoundis, 178 Ohio App.3d 229, 2008-Ohio-4468, 897 N.E.2d 680, ¶ 41 (5th Dist.) (“[i]f

a claimant’s use of the disputed property is either by permission or accommodation for

the owner, then it is not ‘adverse,’ for purposes of establishing adverse possession”)

(citation omitted). Once the party claiming title by adverse possession establishes a

prima facie case of adverse use, the owner of the property in question has the burden of

proving that such use was permissive. Rodgers at ¶ 42; Andrews v. Passmore, 2015-

Ohio-2681, 38 N.E.3d 450, ¶ 12 (7th Dist.) (“[o]nce the occupier has set forth a prima

facie case that the use may be adverse, the landowner must then prove the use was

permissive by a preponderance of the evidence”).

       {¶20} As noted above, Wyatt’s argument on appeal is that McMullen’s use of the

garage was permissive for at least part of the 21-year period in question, or, alternatively,

that the evidence for McMullen’s use being truly adverse does not meet the

preponderance of the evidence standard. We find neither argument convincing. On the

                                             8

Case No. 2022-P-0023
contrary, the trial court’s judgment is readily supported by competent and credible

evidence.

       {¶21} The encroachment of the garage onto Wyatt’s property predates both

Wyatt’s and McMullen’s ownership of their respective properties. McMullen has used the

garage as a recreation/living room since the time of her occupancy of the property in

1998. Wyatt was aware of the encroachment having had the property surveyed three

times since 2007. Thus, a prima facie case of adverse possession is established. The

evidence that the use was permissive is minimal. Wyatt did not testify that he, or his

mother who owned the property before him, ever gave their consent to the encroachment

of the garage onto their property. McMullen testified that she never received such consent

from the Wyatts. Any suggestion that Wyatt suffered the garage to encroach on his

property as a “neighborly accommodation” to McMullen cannot be seriously maintained

in light of the relationship between the parties.

       {¶22} Wyatt bases the claim that the use of the garage was permissive on the

existence of evidence that other uses of his property by McMullen, such as for a driveway,

outbuildings, flowerbeds and birdhouses, may have been permissive.           When Wyatt

objected to these uses McMullen discontinued them. The nature of the encroachment of

the garage onto his property, however, is not comparable to these other uses, which only

began after McMullen’s occupancy of her property. The garage’s existence predated

both parties’ occupancy of their properties and, in any event, its use by McMullen was

never discontinued. There is no error in the trial court’s award of title to the garage and

the five-foot strip around the property to McMullen.



                                              9

Case No. 2022-P-0023
       {¶23} Finally, Wyatt contends that the magistrate failed to apply the

preponderance of the evidence standard despite the profession that it found “by clear and

convincing evidence that the Plaintiff has proved its adverse possession claim for the

garage.” He “contends that equally credible contradictory testimony does not in and of

itself qualify as clear and convincing evidence.” Specifically, “Wyatt * * * produced

documentary evidence in the form of the August 2008 letter and the Auditor’s public

records to support his testimony that he revoked permission for all of the buildings on the

Disputed Property, including the garage, in 2006 and/or 2008. Wyatt’s evidence at trial

discredited and reduced the probative value of McMullen’s testimony to perhaps even

below the preponderance standard, to ‘a basis for only a choice among different

possibilities’ as to the adversity requirement of adverse possession.” Brief of Appellant

at 12, quoting Landon v. Lee Motors, Inc., 161 Ohio St. 82, 99, 118 N.E.2d 147 (1954).

       {¶24} Wyatt’s argument fails to convince.        It presumes that his evidence of

permissive use was equally credible, but the record does not support the presumption.

McMullen testified directly that she had never been given permission by either Wyatt or

his mother regarding the encroachment of the garage. Wyatt’s evidence merely shows

that it would be possible to infer, if the trier of fact were so inclined, that permission had

been given at some point.         More fundamentally, “[w]eight is not a question of

mathematics, but depends on its effect in inducing belief.” (Citation omitted.) State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). It is not enough to say that

there is evidence to support either side of an issue. Even if Wyatt had presented direct

evidence of McMullen’s use being permissive, the magistrate could still have found the



                                             10

Case No. 2022-P-0023
clear and convincing evidence standard satisfied if McMullen’s testimony were deemed

to be significantly more credible than Wyatt’s testimony.

      {¶25} The sole assignment of error is without merit.

      {¶26} For the foregoing reasons, the judgment of the Portage County Court of

Common Pleas is affirmed. Costs to be taxed against the appellant.




THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                           11

Case No. 2022-P-0023